U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 15, 2008 IBSG INTERNATIONAL, INC. (Exact name of registrant as specified in this charter) Florida 000-029587 65-0705328 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 1132 Celebration Blvd., Celebration, FL 34747 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including area code: (321) 939-6321 NOT APPLICABLE (Former Name or Former Address, if Changes Since Last Report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions): [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) -1- Item 4.01 Changes in Registrant's Certifying Accountant. Dismissal of HJ & Associates, LLC . as the Registrant's independent accountants On January 15, 2008, the Board of Directors of IBSG International, Inc. (the "Company"), accepted the letter of resignation from HJ & Associates, LLC(“HJ”) as IBSG International’s independent registered public accounting firm.The Board of Directors determined that it was in the Company best interest to find an accounting firm that was closer to the corporate office. HJ & Associates, LLC 's report on the Company's financial statements for the two years ended December 31, 2006 and 2005 and through January 15, 2008 did not contain an adverse opinion or a disclaimer of opinion, and was not qualified or modified as to uncertainty, audit scope, or accounting principles. During the Company's two most recent fiscal years ended December 31, 2006 and 2005 and interims periods ended December 31, 2007 which preceded the termination of HJ & Associates, LLC., the Company did not have any disagreements with HJ & Associates, LLC. on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which disagreements, if not resolved to the satisfaction of HJ & Associates, LLC., would have caused it to make reference to the subject matter of the disagreements in connection with its report. During the Company's two most recent fiscal years ended December 31, 2006 and 2005 and the interim periods ended December 31, 2007 which preceded the termination of HJ & Associates, LLC., other than as is set forth herein, HJ & Associates, LLC. did not advise the Company of any of the following: (A) That the internal controls necessary for the Company to develop reliable financial statements did not exist; (B) That information had come to HJ & Associates, LLC.'s attention that had led it to no longer be able to rely on management's representations, or that had made it unwilling to be associated with the financial statements prepared by management; (C) (1) That HJ & Associates, LLC. needed to expand significantly the scope of its audit, or that information had come to HJ & Associates, LLC .'s attention that if further investigated may: (i) materially impact the fairness or reliability of either: a previously issued audit report or the underlying financial statements; or the financial statements issued or to be issued covering the fiscal period(s) subsequent to the date of the most recent financial statements covered by an audit report (including information that would have prevented it from rendering an unqualified audit report on those financial statements), or (ii) cause it to be unwilling to rely on management's representations or be associated with the Company's financial statements, and (2) due to HJ & Associates, LLC.'s resignation (due to audit scope limitations or otherwise) or dismissal, or for any other reason, the accountant did not so expand the scope of its audit or conduct such further investigation; or (D) (1) That information has come to HJ & Associates, LLC.'s attention that it had concluded materially impacted the fairness or reliability of either: (i) a previously issued audit report or the underlying financial statements, or (ii) the financial statements issued or to be issued covering the fiscal period subsequent to the date of the most recent financial statements covered by an audit report (including information that, unless resolved to HJ & Associates, LLC.'s satisfaction, would prevent it from rendering an unqualified audit report on those financial statements), and (2) the issue has not been resolved to HJ & Associates, LLC.'s satisfaction prior to its termination. The Company provided HJ & Associates, LLC. with a copy of the disclosures set forth in this Current Report on Form 8-K, and requested that HJ & Associates, LLC. furnish the Company with a letter addressed to the HJ &
